Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed on 09.11.2019. Applicant canceled claims 1-23, and added new set of claims 23-43. Therefore, claims 23-43 remain pending in this application, and are presented for examination below. 
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statements (IDS) are acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 
Priority / Filing Date

5.	Applicant’s claim for priority of a 371 of PCT/CA2018/050292 Application filed on 03.16.2017 is acknowledged. The Examiner takes the US Application date of 03.16.2017 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 24 recites the following abstract concepts that are found to include “abstract idea”:
Limitation 1: receiving a location, wherein the location specifies a seating location within a retail establishment; 

Limitation 2: obtaining bill information, according to the seating location within the retail establishment; 

Limitation 3: sending a request for a user to provide input confirming that a bill based on the billing information should be paid; 

Limitation 4: receiving input confirming that the bill should be paid and a payment amount, creating payment instruction between a user account registered to the user and an retailer account registered to the retailer for the payment amount, wherein user account information and retailer account information for performing the electronic payment.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receiving a location, wherein the location specifies a seating location within a retail establishment; obtaining bill information, according to the seating location within the retail establishment; sending a request for a user to provide input confirming that a bill based on the billing information should be paid; receiving input confirming that the bill should be paid and a payment amount, creating payment instruction between a user account registered to the user and an retailer account registered to the retailer for the payment amount, wherein user account information and retailer account information for performing the electronic payment, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 23, 42, and 43, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing device for creating an electronic payment instruction) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the per se (i.e., performing various steps with the computing device) fails to integrate the abstract idea into a practical application. In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Under Step 2A 
Regarding independent claim 23, 42, and 43, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “obtaining, sending, receiving, providing, sending, creating”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 24-41 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.



To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

10.	Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mersky, Pub. No.: US 2006/0080240 in view of Govindarajan et al., Pub. No.: US 2020/0104837, and further in view of White et al., Pub. No.: US 2013/0138518.

	As per claims 24, 42, and 43, Mersky discloses a computer-implemented method of creating an electronic payment [see at least the abstract, background, and summary of the invention] instruction, comprising: 

within a retail establishment in which the wireless communication device is located [see at least ¶0041 (e.g. any communication media may be utilized to connect the host system 60 with the trustee 10 and creditor 140 sites. By way of example, the communication medium may include, DSL connection, cable modem connection, dial-up connection (phone lines), wireless connection (e.g., satellite), and combinations thereof), and also see ¶0019 (e.g. facilitate customer payment to creditors with various forms of payment (e.g., check, cash, credit card, etc.) from a remote site (e.g., a local retail establishment))]; 

obtaining, from a point of sale (POS) system of a retailer [see at least ¶0043 (e.g. the trustee system may comprise smaller capacity computer system such as a point of service (POS) device (e.g., a credit card terminal))], bill information associated with the wireless communication device according to the seating location within the retail establishment in which the wireless communication device is located [see at least the abstract (e.g. after receiving a creditor billing statement, a customer visits the trustee site and accesses the creditor transaction processor to obtain account information), and also see ¶0053 (e.g. the customer may have the bill read (e.g., by inserting the bill into a reader/scanner) to retrieve payment information)]; 

sending a request to the wireless communication device for a user to provide input confirming that a bill based on the billing information should be paid [see at least ¶0005 (e.g. consumer creditors (e.g., utility companies, banks, credit card companies, department stores, etc.) periodically send statements to notify customers of account balances and requesting payment)]; and 

in response to receiving from the wireless communication device input confirming that the bill should be paid and a payment amount [see at least ¶0009 (e.g. a system that enables customer payment of bills to creditors via electronic fund transfers from a customer bank account based on forms submitted by the customer to the customer bank indicating the creditor to receive payment and the payment amount)], creating by a server an electronic payment instruction between a user account registered to the user and an retailer account registered to the retailer for the payment amount, wherein user account information and retailer account information for performing the electronic payment is maintained by the server [see at least the abstract of and also ¶0054 (e.g. the computer system of kiosk device 50 may provide the customer with an opportunity to confirm the amount due (to ensure its accuracy) (Step 335). The customer approves the payment)].

Mersky discloses all elements per claimed invention as explain above. Mersky does not explicitly disclose receiving a location of a wireless communication device, the location having been determined via one or more beacon signals of one or more short distance transmitters received by the  receiving a location of a wireless communication device, the location having been determined via one or more beacon signals of one or more short distance transmitters received by the wireless communication device [see at least the abstract, ¶0011-¶0013]. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Govindarajan in order to provide short range wireless communication with a communication device to provide services to users, such as Bluetooth, Bluetooth Low Energy, and/or LTE Direct beacon communications [see Govindarajan: ¶0011]. 

The combination of Mersky and Govindarajan discloses all elements per claimed invention as explain above. The combination does not explicitly wherein the location specifies a seating location. However, White discloses devices, systems, and methods for enhancing a customer experience by, for example, facilitating a customer transaction by coupling or associating an identifier to a location at a premise that may have a plurality of physical locations. For example, a restaurant, stadium, or theater premise may have a plurality of table and/or seat locations [see at least ¶0020]. 

see White: summary of the invention].

As per claims 25, Mersky discloses wherein the location of the wireless communication device is determined by using [see at least ¶0041 (e.g. the communication medium may include, DSL connection, cable modem connection, dial-up connection (phone lines), wireless connection (e.g., satellite), and combinations thereof. Information can be sent using transmission methods including, but not limited to, CIE or CTX file format; EDI transmission; MasterCard's RPS process; via a secure FTP; or combinations thereof)]. Mersky does not explicitly discloses near-field communications or micro-location technologies. However, Govindarajan discloses near-field communications or micro-see at least ¶0022 (e.g. communication device 110 to communicate with wireless beacon 142 (e.g., over near field communication, Bluetooth, Bluetooth Low Energy, LTE Direct, radio, infrared, or other communication protocol))].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Govindarajan in order to provide short range wireless communication with a communication device to provide services to users, such as Bluetooth, Bluetooth Low Energy, and/or LTE Direct beacon communications [see Govindarajan: ¶0011].

As per claim 27, Mersky discloses wherein the one or more beacon signals each include an identifier associated with a respective seating location within the retail establishment [see at least the rejection of claim 24, 42, and 43 above].

As per claim 28, Mersky discloses wherein the location information specifies a table and seat associated with the wireless communication device [see at least the rejection of claim 24, 42, and 43 above].

As per claim 29, Mersky discloses wherein the location of the wireless communication device is determined by comparing a strength, frequency and/or content of the one or more beacon signals [see the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 30, Mersky discloses wherein the location of the wireless communication device is determined by identifying the beacon signal having the strongest signal, determining an identifier of the short distance transmitter from the beacon signal having the strongest signal, and determining the location of the short distance transmitter associated with the identifier, wherein the location of the wireless communication device is determined as the location of the short distance transmitter [see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 31, Mersky discloses wherein the location of the wireless communication device is determined by identifying the beacon signal having the strongest signal, and determining from the beacon signal having the strongest signal an identifier associated with a respective seating location within the retail establishment, wherein the location of the wireless communication device is determined based on the identifier associated with the respective seating location within the retail establishment [see at least the rejection of claims 24, 25, 42, and 43 25 above].
As per claim 32, Mersky discloses wherein the location of the wireless communication device is determined by the server based on one or more beacon signals received from the wireless communication device [see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 33, Mersky discloses wherein the location of the wireless communication device is determined based on the one or more beacon signals of one or more short distance transmitters and additional information, wherein the additional information preferably comprises one or both of GPS coordinates or scan data, wherein the scan data preferably comprises QR codes or numbers [see at least the rejection of claims 24, 25, 42, and 43 25 above, and also see White ¶0066 (e.g. GPS coordinates or other positioning systems)].

As per claim 34, Mersky discloses wherein the location of the wireless communication device is determined as a location of a short distance transmitter that is nearest to the wireless communication device [see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 35, Mersky discloses wherein: the POS system sends the bill information to the wireless communication device, preferably via BlueTooth, and wherein the server receives the bill information from the see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 36, Mersky discloses wherein the one or more beacon signals includes an identifier of a respective short distance transmitter [see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 37, Mersky discloses wherein the confirmed payment amount is the same as the billed amount, is a portion of the billed amount, or exceeds the billed amount [see at least ¶0056].

As per claim 38, Mersky discloses wherein sending the request to the user comprises sending a request to specify a payment amount and confirm the billed amount and the retailer associated with the billed amount [see at least the rejection of claims 24, 25, 37, 42, and 43 25 above].

As per claim 39, Mersky discloses executing the electronic payment instruction transaction; or sending the electronic payment instruction to a payment processor for execution [see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 40, Mersky discloses wherein the request to provide input confirming that the bill should be paid causes the wireless communication device to prompt the user for input indicating a portion of the billed amount to be paid and causes the wireless communication device to prompt the user for input indicating an amount of a tip to be added to the portion of the billed amount to be paid [see at least the rejection of claims 24, 25, 42, and 43 25 above].

As per claim 41, Mersky discloses wherein the request causes a user interface containing the request and providing the prompts to be displayed on a display of the wireless communication device, wherein the user interface receives the input confirming that the bill should be paid and the payment amount, wherein the wireless communication device sends the input confirming that the bill should be paid and the payment amount received via the user interface to the server [see at least the rejection of claims 24, 25, 42, 43 25 above, and ¶0064].

11.	Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mersky in view of Govindarajan in view of White, and further in view of Botros et al., Pub. No.: US 2018/0268408.

As per claim 26, Mersky does not explicit disclose wherein the location of the wireless communication device is determined by the wireless communication device or the server using a triangulation or trilateration process. However, Botros discloses wherein the location of the wireless communication device is determined by the wireless communication device or the server using a triangulation or trilateration process [see at least ¶0048 (e.g. the sensors, such as location sensors, global positioning systems (GPS) units, Wi-Fi Positioning Systems (WPS), etc., of the POS device 104 can detect surrounding or proximate devices based on location detection protocols, including triangulation triangulation, trilateration, multi-laterations, geo-fence, global or local positioning systems, and by leveraging device profile obtained through the sensors)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Botros in order to provide short range wireless communication with a communication device to provide POS devices to engage in transactions with customers at different locations, and a stationary POS device to process a payment transaction at a store [see Botros: summary of the invention].


Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687












/GA/Primary Examiner, Art Unit 3627